Citation Nr: 1745907	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-33 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

3.  Entitlement to service connection for tinnitus, to include as secondary to service-connected disability.

4.  Entitlement to an initial rating in excess of 20 percent for low back strain with L5-S1 fusion, for the period prior to February 10, 2012.

5.  Entitlement to a rating in excess of 40 percent for low back strain with L5-S1 fusion, from February 10, 2012.



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1980 to October 1983 and from October 1983 to May 1986.  The Veteran was awarded the Rifle Expert Badge and Sea Service Deployment Ribbon.  

This case comes before the Board of Veterans' Appeals (the Board) from two July 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Board remanded the Veteran's claims in December 2013 to afford the Veteran a hearing before a Veterans' Law Judge (VLJ).  The Veteran attended a hearing before the undersigned VLJ in February 2015, and a transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claims again in August 2015 and August 2016 for further development.  That development has been completed and the case has been returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The evidence does not show an in-service event, injury, or disease pertaining to obstructive sleep apnea, and is against finding that the Veteran's obstructive sleep apnea loss is caused or aggravated by service-connected disabilities.  

2.  The evidence does not show that the Veteran's bilateral sensorineural hearing loss disability manifested during service or within one year of service, and is against finding that his bilateral sensorineural hearing loss disability is related to service.  

3.  The preponderance of the evidence is against a finding that the Veteran's tinnitus was caused by or incurred during military service or within the first post-service year, or caused or aggravated by service-connected disabilities.

4.  For the period prior to February 10, 2012, the evidence shows the Veteran maintained forward flexion of 60 degrees; the preponderance of the evidence does not indicate flexion limited to 30 degrees or less, or the presence of ankylosis of the spine.

5.  From February 10, 2012, the preponderance of the evidence does not show the presence of ankylosis of the thoracolumbar spine, and the probative evidence of record is against a finding of incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks.  



CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred during service, or caused or aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  Bilateral sensorineural hearing loss was not incurred in service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

3.  Tinnitus was not incurred in service, or caused or aggravated by service-connected disabilities, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  For the period prior to February 10, 2012, entitlement to a disability rating in excess of 20 percent for low back strain with L5-S1 fusion is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).

5.  From February 10, 2012, entitlement to a disability rating in excess of 40 percent for low back strain with L5-S1 fusion is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in August 2008, March 2010, and August 2016 letters.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in February 2015.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in December 2013 to afford the Veteran a hearing; the Veteran attended a Board hearing in February 2015.  The claims were remanded in August 2015 to obtain Social Security Administration (SSA) disability records, obtain outstanding medical records, and afford the Veteran VA examinations for his hearing loss, tinnitus, apnea, and back disabilities.  On remand, records were obtained; however due to a mailing error the Veteran did not receive notice of his scheduled examinations.  Thus, the claims were remanded again in August 2016 to provide the Veteran VCAA notice of how to substantiate a claim for service connection on a secondary basis, obtain VA medical records, and afford the Veteran examinations for his hearing loss, tinnitus, apnea, and back disabilities.  The Veteran was provided appropriate notice in an August 2016 letter; VA medical records were obtained in August 2016, September 2016, and May 2017; and the Veteran was provided VA examinations in September 2016 with addenda obtained in May 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Service Connection - Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  In the instant case, there is no presumed service connection because the Veteran's sensorineural hearing loss and tinnitus did not manifest to a compensable degree within one year of separation from service.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310 (2017); Allen v. Brown, 1 Vet. App. 439 (1995).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

Obstructive Sleep Apnea

VA medical records show the Veteran has a diagnosis of obstructive sleep apnea, satisfying the first service connection element.  The Veteran's service records show no evidence of sleep apnea, nor has the Veteran made any assertions to that effect.  Thus, the second Hickson element is not met, and service connection on a direct basis is not warranted.  However, the Veteran is service-connected for hypertensive heart disease, headaches, major depressive disorder, low back strain, and hypertension; thus, the second Wallin element is met.  

With respect to a nexus link between the Veteran's apnea and his service-connected disabilities, there are negative nexus opinions of record.  The September 2016 VA examiner opined that the Veteran's apnea was less likely than not caused or aggravated by service-connected disabilities, explaining that obstructive apnea was a common sleep disorder whose most important risk factors were advancing age, male gender, obesity, and craniofacial and upper airway soft tissue abnormalities.  The examiner added there was no clinical or peer review literature she was aware of that supported a link between the Veteran's service-connected disabilities and apnea.  The examiner further noted that none of the Veteran's service-connected disabilities caused intermittent complete and partial upper airway collapse during sleep, which was the mechanism in obstructive sleep apnea.

In a May 2017 addendum, the examiner reiterated that the Veteran's service-connected disabilities did not cause anatomical changes in the upper airway so as to cause or aggravate sleep apnea, and that there was no clinical or peer review literature to support such a finding.  The examiner further observed that while sleep apnea was known to cause difficulty controlling hypertension, the inverse relationship had not been shown.  Thus, the Veteran's apnea was not caused or aggravated by his service-connected disabilities.

The opinions are supported by sound rationales and are consistent with the evidence of record.  The Board acknowledges the Veteran's assertion regarding a link between sleep apnea and left ventricular hypertrophy according to an unnamed study, and the assertion by the Veteran's representative that there was a high prevalence of sleep apnea among individuals with hypertensive heart disease and high blood pressure.  See December 2010 Notice of Disagreement and February 2015 Hearing Transcript, pg. 11.  A plain reading of the Veteran's description of the study, which he did not identify or submit a copy of, appears to suggest the opposite relationship, namely that controlling apnea resulted in improvement of the ventricular hypertrophy.  With respect to the representative's contentions, while he cited the "Medical Journal," in support of his assertion, he did not submit a copy of the literature in question.  Additionally, he acknowledged that although he spoke with a lot of doctors, none was willing to write a medical opinion.  Id.  

Neither the Veteran nor his representative supported their assertions with objective medical evidence, nor has either individual been shown to possess the requisite expertise to comment on medical questions of a complex nature.  The Board therefore finds that those assertions are outweighed by the September 2016 and May 2017 medical opinions which were provided by a medical expert and the product of analysis of the claims file coupled with specialized medical knowledge.  

Thus, the third Wallin element is not met, and service connection of obstructive sleep apnea must be denied.

Service Connection - Bilateral Hearing Loss

The evidence shows the Veteran has a hearing loss disability for VA compensation purposes, satisfying the first Hickson element.  See August 2016 VA examination report, pg. 3.  

With respect to the in-service element, the Veteran's January 1980 enlistment examination showed hearing results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
10
00
05
20
LEFT
05
15
00
10
00

The Veteran's November 1983 reenlistment physical examination report showed hearing results as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
00
05
20
LEFT
10
05
00
00
15

The Veteran's April 1986 separation examination showed hearing results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
00
-05
10
15
LEFT
10
10
00
10
15

The Veteran's military occupational specialty was rifleman for two years and seven months; therefore, noise exposure during service is conceded.  This claim turns on whether the Veteran's bilateral hearing loss disability is causally related to service.  

With respect to nexus evidence, the record contains a negative opinion.  The August 2016 examiner concluded that the Veteran's hearing loss disability was less likely than not related to service.  The examiner acknowledged the Veteran's reports of traumatic noise exposure and denial of pre-service noise exposure.  She also noted that the Veteran's service treatment record showed no significant threshold shifts, and on separation the Veteran had normal hearing.  

The opinion is sound and based on an accurate review of the claims file.  The opinion is also consistent with other pertinent evidence in the claims file, including an August 1987 VA examination report noting that the Veteran's ears were normal and that no hearing loss was noted, a November 1988 private medical record indicating no history of auditory deficit and that the Veteran had good hearing, and an October 2004 physician admission history and physical on which the Veteran's ears were noted to be normal.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding medical reports must be read as a whole and in the context of the evidence of record).

The Board considered the Veteran's assertion that his hearing loss disability is related to service.  See December 2010 NOD.  However, the Veteran has not been shown to have the requisite expertise to render a competent opinion on a complex medical opinion such as this.  Thus, the Board affords greater weight to the August 2016 opinion.  

Accordingly, the third Hickson element is not met, and service connection for a bilateral sensorineural hearing loss disability must be denied.

Service Connection - Tinnitus

The evidence of record indicates the Veteran has a current diagnosis of tinnitus, meeting the first Hickson / Wallin element.  See June 2010 VA examination report.  

The Veteran's service treatment records are silent with regard to tinnitus or complaints of ringing in the ears, and his April 1986 separation examination indicated his ears were clinically normal.  Nevertheless, given the Veteran's military occupational specialty of rifleman for two years and seven months, noise exposure during service is conceded, and the second Hickson element is met.  Additionally, given the Veteran's service-connected disabilities, the second Wallin element is met.

With respect to nexus evidence, there is a negative opinion of record.  The August 2016 VA examiner noted the Veteran's conflicting statements regarding the onset of tinnitus, contrasting his previous reports of an onset in 1995 with his current report of experiencing tinnitus during service.  The examiner observed that the Veteran's tinnitus began over 10 years after discharge, adding that while the Veteran's tinnitus may be related to his hearing loss, it was less likely than not due to military noise exposure, or otherwise related to service.

In a May 2017 addendum, the August 2016 VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused or aggravated by his service-connected disabilities or the medication used for their treatment, based on a review of the claims file and knowledge of the current medical literature.  In a separate May 2017 opinion, another VA physician opined that the Veteran's tinnitus was less likely than not caused or aggravated by medications for his major depressive disorder, explaining that the Veteran's psychiatric condition was treated with Trazodone and Depakote in the past, and neither medication had tinnitus as a common side effect, adding that none of the Veteran's psychiatric medications could cause tinnitus.  

Although a July 2011 VA audiology note indicated that the Veteran had noticed an increase in tinnitus with recent changes in medication, the note did not indicate which medications were responsible or whether the medications were prescribed for service-connected disabilities.  The August 2016 and May 2017 opinions were based on the totality of the evidence of record and a review of medical literature, yet still indicated no relationship existed between the Veteran's tinnitus and his service-connected disabilities.  Thus, the August 2016 and May 2017 opinions are consistent with the evidence of record, and the Board finds them to be of significant probative value.  

The Board acknowledges the Veteran's assertions that his tinnitus is related to the duties he performed while in service.  See December 2010 NOD.  Although the Veteran is competent to report observable physical symptoms, such as ringing in the ears, he has not been shown to possess the medical expertise to provide a nexus opinion regarding the origin of his tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376.  

As the August 2016 and May 2017 opinions were rendered by physicians with relevant medical expertise, and based on a complete review of the Veteran's record including his lay reports, the Board affords them greater weight than the Veteran's assertions regarding a link between his tinnitus and service or service-connected disabilities.  Accordingly, the third Hickson / Wallin element is not met, and the Veteran's claim must be denied.




Increased Rating - Low Back Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's low back strain with L5-S1 fusion is rated 20 percent from July 31, 2008, and 40 percent from February 10, 2012, under Diagnostic Code 5237.  The Veteran seeks a higher rating.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, disabilities are evaluated as follows:

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire spine (100 percent);

38 C.F.R. § 4.71a, General Rating Formula (2017).

Additionally, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides the following:

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent);

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent);

Note (1) to Diagnostic Code 5243 states that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Board has reviewed the entirety of the medical evidence of record, including the pertinent VA examination reports dated in January 2010, February 2012, and September 2016, as well as the pertinent VA medical records.  

For the period prior to February 10, 2012, the evidence shows that the Veteran had no less than 60 degrees of forward flexion of the lumbar spine; thus a higher rating under the General Rating Formula is not warranted prior to that date.  See January 2010 VA examination report.  

With respect to IVDS, during his January 2010 VA examination the Veteran reported being incapacitated about 8 times for 5-day periods, and said he had never been recommended to be at bedrest by any of his clinicians.  See January 2010 VA back examination report, pg. 2.  However, a review of the contemporaneous VA medical records shows no diagnosis of IVDS during this period, and the February 2012 VA examination report indicated the Veteran did not have a diagnosis of IVDS.  See February 2012 VA back examination report, pg. 9.  Thus, a higher rating based on the Formula for rating IVDS is not warranted.

From February 10, 2012, the evidence does not show that the Veteran had ankylosis of the lumbar spine; on the contrary, the evidence shows the Veteran has maintained range of motion in his spine throughout the appeal period.  As such, a rating in excess of 40 percent under the General Rating Formula is not warranted.

The September 2016 VA back examination report indicated that the Veteran had a diagnosis of IVDS, and Veteran reported one episode of severe back pain during the past twelve months which left him unable to get out of bed for two days.  However, the examiner reported that the Veteran was not prescribed bed rest by his treating physician.  See September 2016 VA back examination report, pp. 9-10.  However, even assuming the Veteran's single episode of back pain required treatment or physician-prescribed bed rest, it would not avail him a higher rating under the IVDS formula.  

The Board also considered whether separate ratings were warranted for any associated objective neurological abnormalities, other than the Veteran's bilateral lower extremity radiculopathy.  Notably, a February 2010 neurosurgery outpatient note documented the Veteran's report of recent loss of bowel and bladder function for the past three months.  However, the clinician did not expressly link the Veteran's reported bowel and bladder dysfunction with his service-connected low back disability.  

Moreover, the January 2010 VA examination report noted that when asked about bowel and bladder symptoms the Veteran responded that 2 times in his life he had soiled himself during the night which he attributed to medications he was taking.  The January 2010 findings contradict the February 2010 report that the Veteran had lost bowel and bladder function.  Additionally, the February 2012 and September 2016 VA examination reports indicated that the Veteran did not have any other objective neurological abnormalities associated with his low back disability.  Thus, separate ratings for the aforementioned symptoms are not warranted.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).



ORDER

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for a bilateral sensorineural hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a rating in excess of 20 percent for low back strain with L5-S1 fusion for the period prior to February 10, 2012 is denied.

Entitlement to a disability rating in excess of 40 percent for low back strain with L5-S1 fusion for the period from February 10, 2012 is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


